Case 18-03002-thf      Doc 108      Filed 10/01/19   Entered 10/01/19 15:33:12       Page 1 of
                                               18


                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

IN RE:                                      )
                                            )
DANIEL R. BOWMAN and                        )              Case No. 17-33192-thf
CONNIE R. BOWMAN                            )
                                            )              Chapter 13
                      Debtors               )
                                            )
EDWIN BRIAN KORESSEL                        )              Adv. No. 18-03002-thf
and AGAPE CREMATION AND                     )
FUNERAL CENTER, LLC                         )
                                            )
                      Plaintiffs            )
                                            )
V.                                          )
                                            )
DANIEL R. BOWMAN                            )
                                            )
                      Defendant             )

                                          * * * * *

                                   MEMORANDUM OPINION

       This core proceeding comes before the Court upon the Complaint of Plaintiffs-Creditors,

E. Brian Koressel (“Koressel”) and Agape Funeral & Cremation Center, LLC (“Agape”), against

the Defendant-Debtor, Daniel R. Bowman (“Bowman” or “Debtor”), for Determination of

Dischargeability of Debt and Objection to Discharge Pursuant to 11 U.S.C. §§ 523 and 727.

Plaintiffs seek an Order from the Court finding that Bowman’s conduct surrounding a funeral

home business venture with the Plaintiffs amounted to embezzlement, and as a result, Bowman

should be denied a discharge as to the debts owed to Plaintiffs. The Court has jurisdiction over

this adversary proceeding pursuant to Section 523 of the Bankruptcy Code and 28 U.S.C. §

1334. This case is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(I) and 157(b)(2)(J).
                                                1
Case 18-03002-thf      Doc 108     Filed 10/01/19    Entered 10/01/19 15:33:12       Page 2 of
                                              18


       For reasons set forth below, the Court finds that Bowman’s mismanagement of funds

amounted to embezzlement, that Plaintiffs are entitled to judgment in the amount of $36,266.67,

a sum which represents Brian Koressel’s total contribution in the funeral home venture minus

reimbursements and recoveries already received, and that this judgment is non-dischargeable

under 11 U.S.C. § 523(a)(4).

                                 FACTUAL BACKGROUND

       Beginning in September of 2015, Debtor Daniel Bowman and Plaintiff Brian Koressel

formed an agreement with a third individual, Trent Hole (“Hole”), to start and operate a funeral

home business called Agape Cremation and Funeral Center, LLC. Bowman and Hole already

had experience in the funeral industry: Bowman worked at Schoppenhorst Funeral Home in

Sheperdsville, Kentucky for nearly fifteen years prior, and Hole worked with Bowman at

Schoppenhorst for about a year.      Both were also licensed funeral directors in Kentucky.

Bowman and Koressel brought Hole into the business in part because he already had access to an

embalming room via his solely-owned company Neurath Trent, LLC, and was able to provide

Agape with a “parent” funeral license. Bowman and Koressel looked at various locations for

Agape’s operations before settling on property at 4438 Dixie Highway in Louisville, Kentucky.

       Pursuant to Agape’s Operating Agreement (the “Agreement”), Koressel, Bowman and

Hole (through his company called Neurath Trent, LLC) were the three sole members of Agape.

Each member owned an equal one-third share and ownership interest in Agape, and all members

were to receive equal quarterly distributions of any income received. Due to his background in

the funeral home business and his status as licensed funeral director, Bowman was named

Agape’s manager. According to the Agreement, this made Bowman an “agent of the company”

                                               2
Case 18-03002-thf            Doc 108        Filed 10/01/19        Entered 10/01/19 15:33:12               Page 3 of
                                                       18


and required him to “manage, direct, and control the general business and affairs of the

company.” The Agreement also expressly required each member’s written consent for any

Agape transactions above $5,500, and specifically required Koressel’s co-signature or written

consent for any transactions above $2,500.

         Although each member agreed to an initial capital contribution of $25,000, neither

Bowman nor Hole paid their contributions to Agape. Koressel did pay his initial $25,000 share,

though, and lent $15,000 each to Bowman and Hole in November of 2015 as partial fulfillment

of their contributions. Koressel therefore contributed $55,000 (his original $25,000 contribution,

plus two $15,000 loans to Bowman and Hole) towards Agape’s initial capital contribution.

Much of this money went towards renovations for the Dixie Highway building at a cost of

around $36,800,1 which were performed by Venture Elite, the general contracting company

owned by Koressel’s wife. After the renovations, Agape had a remaining surplus of $11,200 in

capital contribution money, and the members voted to equally distribute that money on February

29, 2016, which allowed Bowman and Hole to pay down their notes to Koressel in part. Having

initially contributed $55,000 and being later reimbursed $11,200, Koressel’s total out-of-pocket

contribution to Agape was $43,800. Together, Bowman and Koressel established a bank account

at Stock Yards Bank for Agape’s funds and operations.

         Agape opened for business on January 1, 2016, with Bowman as its managing member,

and operated through approximately July 2017. Bowman controlled the company’s day-to-day

operations, kept all the company’s records, and managed Agape’s finances and Stock Yards


1
 Despite lengthy testimony at trial regarding whether Agape’s startup and renovation costs exceeded initial
estimates, the parties ultimately did not dispute that the final cost of the renovations – $36,800 – was reasonable. [R.
93 at 128, 141]; [R. 94 at 151].
                                                           3
Case 18-03002-thf      Doc 108    Filed 10/01/19    Entered 10/01/19 15:33:12       Page 4 of
                                             18


account. By April of 2016, however – just four months after Agape opened its doors – Hole and

Bowman were scheduling meetings to discuss potentially dissolving Agape due to its financial

struggles.

       Meanwhile, the personal relationship between Bowman and Koressel rapidly

deteriorated. Bowman began to shut Koressel out of Agape’s meetings and business decisions.

Bowman and Hole held numerous meetings without Koressel’s knowledge or involvement, and

throughout 2016 and 2017, Bowman relocated Agape’s funds from Stock Yards Bank to other

accounts at Commonwealth Bank, Your Community Bank, and WesBanco Bank.                   These

accounts were all owned by third parties such as Hole’s Neurath Trent LLC, which had the effect

of concealing transactions from Koressel. Bowman transferred and comingled Agape funds with

his Chase Card and personal accounts and used Agape funds for purchases such as car insurance

for his personal car, gas for his wife’s car, and his daughter’s laptop and phone bill. Bowman

sold Agape his own personal vehicle, retained a lien on it, and then reclaimed personal

ownership of the vehicle without authority. Bowman also failed to pay Koressel the taxable

income that Agape attributed to him. Bowman wrote multiple checks for Agape transactions

exceeding $2,500 without Koressel’s required authorization.       Ultimately, Bowman made

numerous distributions to Hole and to himself in excess of $75,000 but made no distributions to

Koressel.

       Bowman eventually shut off all communication with Koressel entirely, refusing to hold

meetings or share financial data or any information whatsoever about Agape’s operations with

Koressel. Even when Bowman and Hole were having meetings regarding Agape’s potential

dissolution or asset sale to another entity, Koressel was never informed of these discussions.

                                              4
Case 18-03002-thf            Doc 108       Filed 10/01/19       Entered 10/01/19 15:33:12   Page 5 of
                                                      18


Koressel testified that he did not learn Agape had ceased operations until August of 2017, when

he called Agape’s phone number and another funeral home answered.

           Frustrated by his sudden, unexplained exclusion from all Agape business decisions

despite his significant financial contributions and one-third share in the business, Koressel filed

suit against Bowman and Hole in Jefferson Circuit Court (Case No. l6-CI-3848) in September of

2016.       Koressel obtained a default judgment against Bowman for, inter alia, breaches of

fiduciary duties to Koressel, and the state court awarded Bowman’s one-third interest in Agape

to Koressel. Koressel also filed suit against Hole in U.S. bankruptcy court and was awarded a

non-dischargeable judgment against Hole $189,169.19 in compensatory damages, $25,000 in

punitive damages, and $14,605 in fees.2 Meanwhile, Hole sold his one-third share of Agape to a

competing funeral home company called Woodlawn, diverted Agape’s business there, stripped

Agape of its funeral license in July of 2017, and allowed Agape to default on its lease around

August of 2017, all unbeknownst to Koressel. With no valid lease or location from which to

operate, Agape became defunct and dissolved.

           On September 30, 2017, Bowman filed a Chapter 13 petition for relief. Koressel initiated

this adversary proceeding on January 10, 2018. Plaintiffs’ complaint asserts claims of non-

dischargeability under the following sections: under 11 U.S.C. § 523(a)(2)(A), alleging Bowman

obtained money by fraud (Count I); under § 523(a)(4), alleging Bowman embezzled funds

obtained in a fiduciary capacity (Count II); under § 523(a)(6), alleging Bowman caused willful

and malicious injury to Plaintiffs (Count III); under § 727(A)(2), alleging Bowman transferred,

removed or concealed debtor’s property with intent to hinder delay or defraud creditors, and


2
    See In re: Hole, Case No. 17-32875(7), A.P. No. 18-03009.
                                                          5
Case 18-03002-thf       Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12       Page 6 of
                                               18


failed to disclose accounts receivable (Count IV); under § 727(A)(3), alleging Bowman

concealed, destroyed, falsified, or failed to preserve records from which both his and Agape’s

financial condition and business transactions might be ascertained (Count V); and under Section

727(A)(4), alleging Bowman knowingly and fraudulently made a false account, attempted to

obtain money for acting or forbearing to act, or withheld any recorded information relating to

debtor’s property or financial affairs, including failure to disclose necessary information in his

bankruptcy petition and schedules (Count VI). This Court held a trial from June 24, 2019

through June 27, 2019. The parties have submitted post-trial briefs, rendering this matter ripe

for adjudication.

                                         DISCUSSION

       Plaintiffs seek denial of a discharge to Defendant under 11 U.S.C. §§ 523(a) and 727(A).

As a preliminary matter, the Court notes that, although the Debtor’s underlying bankruptcy is a

Chapter 13 case, both parties in this adversary proceeding labeled their filings as “Chapter 7,”

from the adversary complaint through the post-trial briefs. Section 727 does not apply in

Chapter 13 cases; 11 U.S.C. § 103 provides that subchapter II of Chapter 7 applies only in cases

under Chapter 7. In re Bonder, 3 B.R. 623, 625 (Bankr. E.D.N.Y. 1980). For that reason, the

Court limits its analysis to the arguments raised under § 523.

       To succeed on a claim made under § 523(a), a plaintiff must prove by a preponderance of

the evidence each element to support a determination that a debt is nondischargeable. Merritt v.

Layne (In re Layne), 517 B.R. 778, 781 (Bankr. E.D. Ky. 2014). Courts construe exceptions to

discharge narrowly and in the debtor’s favor. HIJ Indus. v. Roy (In re Roy), 565 B.R. 820, 830

(Bankr. E.D. Ky. 2017) (citing In re Zwosta, 395 B.R. 378, 382–83 (BAP 6th Cir. 2008)).

                                                 6
Case 18-03002-thf           Doc 108        Filed 10/01/19        Entered 10/01/19 15:33:12               Page 7 of
                                                      18


         Debts arising from embezzlement or larceny3 are excepted from discharge in bankruptcy

under 11 U.S.C. § 523(a)(4). That statute states in relevant part: “A discharge under section 727,

1141, 1192, 1228(b), or 1328(b) of this title does not discharge an individual debtor from any

debt . . . (4) for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or

larceny . . .” 11 U.S.C. § 523(a)(4). Federal common law determines the meaning of the terms

in section 523(a)(4), including what constitutes “embezzlement” for nondischargeability

purposes. Smith v. Morse (In re Morse), 535 B.R. 268, 280 (Bankr. E.D. Tenn. 2015); see also

SmithKline Beecham Corp. v. Lam (In re Lam), 2008 WL 7842072 at *3 (Bankr. N.D. Ga. 2008)

(citing Kaye v. Rose (In re Rose), 934 F.2d 901 (7th Cir. 1991); In re Wallace, 840 F.2d 762

(10th Cir. 1988)) (other citations omitted).

         The Sixth Circuit has defined embezzlement, for purposes of section 523(a)(4), as “the

fraudulent appropriation of property by a person to whom such property has been entrusted or

into whose hands it has lawfully come.” Brady v. McAllister (In re Brady), 101 F.3d 1165,

1172–73 (6th Cir. 1996) (citations omitted). A finding of embezzlement does not require the

existence of a fiduciary relationship. Bluegrass Stockyards of Campbellsville, LLC v. Smith (In

re Smith), 429 B.R. 864, 871 (Bankr. W.D. Ky. 2010) (quoting In re James, 42 B.R. 265, 267

(Bankr. W.D. Ky. 1984)); see also In re Brady, 101 F.3d at 1165. A creditor can establish that a

debt is non-dischargeable by proving three elements of embezzlement: “(1) ‘that he entrusted his

property to the debtor,’ (2) that ‘the debtor appropriated the property for a use other than that for

which it was entrusted,’ and (3) that ‘the circumstances indicate fraud.’” Cash Am. Fin. Servs.,

3
 Embezzlement differs from larceny in that, with embezzlement, the original taking of the property was lawful or
with the consent of the owner, whereas in larceny, the felonious intent existed at the time of the taking. Black’s Law
Dictionary (8th ed. 2004); see Werner v. Hofmann, 144 B.R. 459 (Bankr. D.N.D. 1992), aff’d, 5 F.3d 1170 (8th Cir.
1993).
                                                          7
Case 18-03002-thf      Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12        Page 8 of
                                              18


Inc. v. Fox (In re Fox), 370 B.R. 104, 115–16 (B.A.P. 6th Cir. 2007) (quoting In re Brady, 101

F.3d at 1173).

                                           * * * * *

       The Court will first address Counts IV, V, and VI of Plaintiffs’ Complaint, requesting a

denial of discharge under 11 U.S.C. §§ 727(A)(2), (A)(3), and (A)(4), respectively. As stated

above, this is a Chapter 13 case, rendering Plaintiffs’ § 727 arguments inapplicable.

Accordingly, the Court turns to Count II, which alleges non-dischargeability under § 523(a)(4).

The evidence presented at trial establishes that Bowman, as manager of Agape, embezzled funds

from Agape and concealed Agape’s financial and business records from Koressel without

explanation or justification. The Court finds that Plaintiffs proved embezzlement by the Debtor,

by showing through a preponderance of the evidence that Koressel entrusted property to

Bowman, that Bowman appropriated the property for a use other than that for which it was

entrusted, and the surrounding circumstances indicate fraud. In re Brady, 101 F.3d at 1172–73.

A.     Plaintiff Entrusted Property to Debtor.

       Evidence at trial in the form of oral testimony and Agape’s Operating Agreement

established that Bowman persuaded Koressel to contribute $25,000 of his money into Agape.

Soon thereafter, Koressel placed $30,000 of additional funds into Agape in what was meant to be

a temporary, partial fulfillment of Bowman and Hole’s $25,000 contribution obligations.

Koressel contributed and lent this money to help start the company and to fund its operations.

The express terms of the Agreement made Koressel an equal member and one-third owner of

Agape and entitled him to a one-third share of any profit distribution. It remains undisputed that

Bowman was the managing member of Agape, as well as one-third owner of the LLC, and that

                                                8
Case 18-03002-thf      Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12        Page 9 of
                                              18


the Agreement expressly required Bowman to obtain Koressel’s co-signature or consent for any

transactions above $2,500.

       The Court finds that Bowman was entrusted with Agape’s funds.              The Operating

Agreement made him the sole manager of Agape. As manager, he was an “agent of the

company,” required to “manage, direct, and control the general business and affairs of the

company.” The Agreement expressly imposed a standard of care on Bowman, requiring him to

“perform all duties in good faith, in a manner [he] reasonably believe[d] to be in (and not

opposed to) the company’s best interests, and with the care that an ordinarily prudent person in a

similar position would use under similar circumstances.” Bowman’s power over the use of

Agape’s funds – 100% of which, at the company’s inception, came from Koressel’s contribution

and loans – establish that Bowman was “entrusted” with those funds as required by the first

element of embezzlement under § 523(a)(4). See In re Spivey, 2010 WL 3980132, at *12

(Bankr. E.D. Tenn. 2010) (“As managing member, the Defendant was clearly entrusted with []

LLC funds . . . [He] was charged with the sole power and authority to execute instruments on

behalf of and legally bind the LLC.”).

       This finding is not inconsistent with cases holding that an “investment” of funds in an

LLC is generally not enough to establish that the LLC owner was “entrusted” with those funds

for § 523(a)(4) embezzlement purposes. See, e.g. In re Boyd, 2019 WL 948347, at *9 (Bankr.

E.D. Tenn. 2019). Here, Koressel did not merely “invest” his property in Agape: he became a

member and equal one-third owner who was entitled to one third of any profit distributions,

while lacking the managerial and decision-making power that Bowman possessed.                 The

Agreement’s main structural protections of Koressel’s interest in Agape were embedded in the

                                                9
Case 18-03002-thf     Doc 108     Filed 10/01/19       Entered 10/01/19 15:33:12     Page 10 of
                                             18


requirements that Koressel be included in meetings, kept abreast of business decisions, and be

permitted to sign off on checks or transactions above a certain threshold amount. As discussed

below, these are all protections that Bowman ignored and knowingly circumvented.

       The Court notes that Section 523(a)(4) also provides for a denial of discharge for any

debt arising from “fraud or defalcation while acting in a fiduciary capacity.” Plaintiffs rely

heavily on this provision throughout their briefs and arguments at trial, and this Court believes

that the facts presented do involve a fiduciary capacity and a failure by the debtor to act in

accordance with that capacity. In the Sixth Circuit, however, the “fiduciary capacity” provision

of § 523(a)(4) has been construed very narrowly, requiring the existence of a “technical trust”

under circumstances that are not met here. In re Patel, 565 F.3d 963, 968 (6th Cir. 2009).

Regardless, Bowman was clearly entrusted with Agape’s funds, and the first element of

embezzlement under § 523(a)(4) is satisfied.

B.     Debtor Misappropriated the Property Entrusted to Him as LLC Manager.

       The evidence and trial testimony clearly establish that Bowman “appropriate[d] the

property for a use other than that for which it was entrusted.” In re Brady, 101 F.3d at 1172-73.

The entirety of Agape’s initial startup funds came from Koressel alone, and yet Koressel never

received any money back from Agape (aside from the partial repayment of the money he had

loaned to Bowman and Hole), a fact which Bowman does not deny. Bowman made numerous

distributions of Agape funds to himself and to Hole, but never to Koressel – even though the

Operating Agreement required that any net income from Agape’s operations be distributed

equally in pro rata shares to Agape’s three members.



                                               10
Case 18-03002-thf      Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12       Page 11 of
                                              18


       For example, Bowman admitted at trial that, once Agape lost its funeral license, he

moved Agape’s remaining funds to his personal account and “lived on it,” used them to pay for

his personal living expenses, such as home expenses and mortgage payments. [R. 94 at 226 –

227]. Bowman admitted he paid Agape funds to himself, acknowledging among other things a

transfer of $10,000 in Agape funds to his own personal bank account. The gasoline receipts

through the first quarter of 2017 showed gas expenses of $2,510.48, even though the only

driving needed by Agape involved occasionally picking up cremation remains a few miles away.

The preponderance of evidence presented at trial establishes that Bowman used Agape’s funds as

something “to live on,” [R. 95 at 116], paying for personal expenses such as car insurance for his

vehicle, carpeting for his home, clothes, and his daughter’s laptop and phone bill.

       Bowman likewise made payments of Agape funds to Agape’s third member, Trent Hole,

making Koressel the only member who never received Agape funds. Agape’s bank records

show Hole received a total of $76,928.90 from Agape in 2016 and 2017, but Agape could only

produce invoices totaling $8,614 for work performed by Hole.           Although the records and

testimony produced by Bowman fail to produce a clean accounting of how Agape’s funds flowed

in and out of the company, the totality of the evidence paints an overwhelming picture of

Bowman using Agape’s funds without Koressel’s knowledge or approval as required by the

Operating Agreement. Many of these payments went to Bowman for his personal expenses.

Notably, despite Koressel’s never receiving any quarterly distributions from Agape, Bowman

admits that Agape’s tax filings somehow showed that Koressel received a gross income of

$35,524 from Agape in 2016. Bowman did not deny at trial that Koressel never received any



                                                11
Case 18-03002-thf      Doc 108    Filed 10/01/19    Entered 10/01/19 15:33:12      Page 12 of
                                             18


income from Agape and was unable to provide a satisfactory explanation for why this income

was attributed to Koressel.

       Further, Bowman entered into transactions above the $2,500 and $5,500 thresholds,

requiring approval from the other LLC members under the Operating Agreement, without

getting such approval from Koressel. At trial, Bowman admitted to entering into at least one

transaction without full authority or membership consent, when he paid a casket company an

amount greater than the $2,500 threshold. Bowman also wrote two separate checks for $2,500 to

Hole, instead of a single check for $5,000, specifically to avoid the spirit of Operating

Agreement’s requirements that Koressel be kept in the loop. Bowman admitted that the reason

the checks were written for those amounts was so that he would not have to get Koressel’s

permission.

       The evidence indicates Bowman also concealed his use of Agape’s funds from Koressel

by keeping, managing, and transacting Agape’s funds in multiple separate bank accounts to

which Koressel lacked access, instead of continuing to use the joint Stock Yards account set up

by Bowman and Koressel. For example, at trial Bowman admitted to transferring Agape moneys

to a newly-opened Commonwealth account, and into a Your Community Bank account co-

owned with Hole, in 2017. Given that Koressel knew nothing about either account, Bowman

engaged in significant misappropriation of Agape’s funds by using them for personal

transactions and moving them to other bank accounts without Koressel’s knowledge. Bowman

purposefully kept Koressel from reviewing Agape’s transactions and ignored the Operating

Agreement’s provisions to the contrary. Bowman concealed Agape’s finances from Koressel by

switching bank accounts and refusing him access to the new ones.

                                              12
Case 18-03002-thf     Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12       Page 13 of
                                             18


       In his managerial capacity, Bowman treated Agape’s funds with a flagrant disregard of

the standard of care imposed by the Operating Agreement and the duties owed to Agape’s other

members.    Bowman admitted to diverting much of Agape’s business and assets to Agape

Cremation Group, Hole’s separate parent company of which Koressel was not a member, and

knowingly allowed Agape’s lease to expire in order to place the company in default for the

benefit other competing entities. Koressel said he would have happily paid this lease himself to

keep the company open, had he known Agape was behind on payments. Koressel likewise

testified that Bowman never discussed his decision to pay for major repairs to Agape’s HVAC

system, which the lease plainly required the landlord to cover, costing Agape over $3,000.

       Perhaps Bowman’s most egregious conduct involved a sale of his personal vehicle, a

2010 Dodge Journey, to Agape.        Bowman sold the vehicle to Agape without Koressel’s

knowledge or authorization and was personally paid out of Agape’s funds for the sale. Bowman

himself estimated the car was worth around $6,200, but he sold it to Agape for $5,499. Bowman

admits that this sale amount was used to circumvent the Operating Agreement’s threshold

amounts which would have required Koressel’s approval, confirming that he chose that amount

because he “didn’t want [Koressel] involved in that transaction.” [R. 94 at 117]. Later, Agape

re-conveyed the car back to Bowman – for free. Not only does such a maneuver cast a serious

shadow on the legitimacy of Bowman’s actions in general, but it also constitutes a blatant theft

of Agape’s funds – once again, without the notice or approval of Koressel, one of Agape’s core

members and one-third owner.

       These business decisions are exactly the kind that Koressel should have been kept abreast

of, precisely so that he would have an opportunity to protect his ownership interest by objecting

                                               13
Case 18-03002-thf      Doc 108      Filed 10/01/19    Entered 10/01/19 15:33:12        Page 14 of
                                               18


to wasteful and irresponsible use of Agape funds. Instead, these decisions by Bowman occurred

against the backdrop of his active concealment of Agape’s finances and business transactions

from Koressel, as well as his open desire to remove Koressel from the company completely.

Eventually, Bowman attempted to dissolve the company altogether, and he admitted at trial that

his motivation in doing so was to push Koressel out. Much like the embezzling debtor in Brady,

Bowman “secretly took funds constituting part of creditor’s individual share of the [] proceeds

from an account held jointly by creditor and debtor and transferred those funds.” In re Brady at

1173. The Court is convinced that Bowman’s unauthorized and questionable use of Agape’s

funds constitute a misappropriation of Agape’s funds for a use other than they that for which

they were entrusted to them. The second element of embezzlement is met for purposes of §

523(a)(4).

C.     The Surrounding Circumstances Indicate Fraud on Debtor’s Part.

       The last element of a § 523(a)(4) embezzlement claim is whether the “circumstances

indicate fraud.” In re Fox, 370 B.R. at 115–16 (quoting In re Brady, 101 F.3d at 1173). The

Sixth Circuit Bankruptcy Appellate Panel has described what type of fraud must be shown:

       The “fraud” required under § 523(a)(4) is “fraud in fact, involving moral
       turpitude or intentional wrong.” Accordingly, embezzlement claims under §
       523(a)(4) require “proof of the debtor's fraudulent intent in taking the [creditor’s]
       property.” As the Brady definition suggests, the debtor’s fraudulent intent may
       often be shown by circumstantial evidence.

In re Fox, 370 B.R. at 116 (internal quotations and citations omitted). The Panel further

explained that “misrepresentations, omissions, or other concealment of a debtor's actions

regarding a creditor's property are important circumstances that might pierce the shadows to

illuminate a debtor's fraudulent intent.” Id.

                                                14
Case 18-03002-thf      Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12         Page 15 of
                                              18


       Thus, circumstantial evidence of a debtor’s concealment of his use of entrusted property

can establish fraudulent intent and satisfy the third element. “[I]t is not necessary for a creditor

to prove that a debtor’s misrepresentations induced it to part with property. Rather, the creditor

needs only to prove misappropriation and ‘circumstances indicating fraud,’ such as

circumstances suggesting that the debtor intended to conceal the misappropriation.”           Bello

Paradiso, LLC v. Hatch (In re Hatch), 465 B.R. 479, 487 (Bankr. W.D. Mich. 2012). This

proceeding has produced ample evidence of Bowman’s misrepresentations, omissions, and

concealment of his use of Agape funds. Bowman moved Agape funds out of the Stock Yards

bank account shortly after Agape began, rebuffed Koressel’s requests for information about the

use of the funds, and purposefully structured transactions so the dollar amounts would fall just

below the threshold requiring Koressel’s involvement. Bowman fraudulently concealed the use

of Agape funds from Koressel.

       Courts have ruled that managers of limited liability companies (LLCs) who

misappropriate company property and conceal information about it from other company

members have acted with fraudulent intent, thereby satisfying the third element of a § 523(a)(4)

embezzlement claim. In PMM Invs., LLC v. Campbell (In re Campbell), 490 B.R. 390, 403

(Bankr. D. Ariz. 2013), the debtor, who managed an LLC, was found liable to other members for

embezzlement under § 523(a)(4). In discussing the “circumstances indicate fraud” element, the

court noted the debtor in Campbell was aware of diversions of LLC funds, concealed

information about it from other LLC members, and failed to provide financial information to

other members after repeated requests. This “failure to comply with his duties as a Manager” led

the court to determine that the circumstances indicated fraud and hold the debt non-

                                                15
Case 18-03002-thf      Doc 108     Filed 10/01/19    Entered 10/01/19 15:33:12        Page 16 of
                                              18


dischargeable for embezzlement under § 523(a)(4). Similarly, in King v. Spivey (In re Spivey),

2010 WL 3980132, at *13 (Bankr. E.D. Tenn. 2010), the court found that the LLC manager

acted fraudulently when he “misappropriated large sums of [] LLC funds, presumably for other

projects and admittedly for his personal use, both without the authorization or knowledge of the

Plaintiffs.” Id. The Spivey court entered a non-dischargeable judgment against the debtor in

favor of plaintiffs, two other members of the LLC, under § 523(a)(4) based on the misuse of the

LLC’s funds. See also In re Pollard, 2012 Bankr. LEXIS 481, at *10 (Bankr. N.D. Ohio 2012)

(excepting from discharge under § 523(a)(4) a state court judgment involving LLC funds that

were “never contributed to the operations or accounts of Plaintiff but retained by [the debtor-

defendant, the LLC’s manager] for his own uses and purposes” contrary to the LLC’s operating

agreement requirements).

       Notably, in its determination of whether the circumstances of this case indicate fraud on

the part of the debtor, this Court considers the credibility and character of the debtor. When

analyzing circumstantial evidence of an intent to defraud under § 523(a)(4), the court “looks to

the witness’s credibility and the evidence presented.” In re Kakareko, 575 B.R. 12, 28 (Bankr.

E.D.N.Y. 2017); see also Lukes v. Stover (In re Stover), 2012 WL 4867407, at *4 (Bankr. S.D.

Ind. 2012). The Court notes at this juncture that, throughout the duration of his trial testimony,

Bowman often meandered in his answers and was frequently non-responsive to simple yes-or-no

questions, requiring the Court to admonish Bowman to give straightforward answers on at least

one occasion. See, e.g., [R. 95 at 24]. There was also testimony at trial pertaining to Bowman’s

potential Medicare fraud and his opting not to take a salary from Agape so as to preserve his

Medicare benefits. The Court takes Bowman’s recurring non-answers and overall demeanor into

                                               16
Case 18-03002-thf      Doc 108     Filed 10/01/19     Entered 10/01/19 15:33:12       Page 17 of
                                              18


consideration, and based on his obstinance and non-responsiveness to questions at trial, the

Court did not find Bowman to be a credible witness.

       Bowman’s actions were devious and reflective of an intent to defraud Koressel out of his

contribution and oust him from the business partnership for good. The circumstances indicate

fraud, and the third element of embezzlement is satisfied. Based on the preponderance of the

evidence, and the trial testimony and arguments presented by the parties, the Court finds the debt

owed by Bowman to Plaintiffs to be non-dischargeable.

                                          DAMAGES

       Finding that the Plaintiffs have prevailed under Count II of the Complaint, proving

embezzlement under § 523(a)(4) by a preponderance of the evidence, the Court need not find an

exception to discharge under the other § 523 theories Plaintiff asserts under Counts I or III. In

Counts IV, V, and VI, Plaintiffs seek to have Debtor’s discharge completely denied as to all

debts, relying on 11 U.S.C. § 727(A)(2), (A)(3), and (A)(4), respectively. As explained above,

those arguments are inapplicable in the underlying Chapter 13 case.

       Koressel initially contributed $25,000 to Agape. He also lent Bowman and Hole $15,000

each to cover part of their contribution obligations, meaning Koressel put $55,000 into Agape at

its inception. After $36,800 of that $55,000 was spent on renovations, Agape had a surplus of

$11,200 remaining, which the three members voted to distribute in equal shares. Bowman and

Hole both “gave” their one-third shares of this distribution to Koressel, and that $3,733.33

amount was credited against the $15,000 loans Koressel had extended to each of them, leaving

both with a loan balance of $11,266.67 owed to Koressel.          Because Koressel has already

received a non-dischargeable judgment against Hole, who is not a named defendant in this suit,

                                               17
Case 18-03002-thf     Doc 108     Filed 10/01/19      Entered 10/01/19 15:33:12     Page 18 of
                                             18


the $11,266.67 Hole owed to Koressel will not be included in the recovery in this case to avoid

double recovery. Koressel, therefore, is entitled to a judgment for $36,266.67 from Bowman, an

amount that accounts for Koressel’s initial $25,000 contribution plus the $11,266.67 that

Bowman owed him on the loan.

       To put Plaintiff Brian Koressel into the position he was in prior to his financial

contribution in Agape, the Court will accordingly order that Bowman’s $36,266.67 debt to

Koressel is non-dischargeable pursuant to 11 U.S.C. § 523(a)(4). The Court will issue a separate

Order consistent with the provisions set forth in this Memorandum.




                                             Dated: October 1, 2019




                                               18
